       Case: 1:21-cv-00075 Document #: 1 Filed: 01/06/21 Page 1 of 3 PageID #:1




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS

 CATHERINE GRIFFIN,                                    )
                                                       )
                        Plaintiff,                     )
                                                       )
                         v.                            )       No. 21-cv-00075
                                                       )
 WALMART INC., a foreign corporation,                  )
                                                       )
 Defendant.                                            )

                                     NOTICE OF REMOVAL

        NOW COMES Defendant, WALMART INC., by and through its attorneys James P.

Balog and Ariel T. Flood, and pursuant to 28 U.S.C. §§ 1332, 1441, and 1446, removes this action

to the United States District Court for the Northern District of Illinois, and in support thereof, states

as follows:

                                PLEADINGS AND BACKGROUND

    1. The movant’s Notice of Removal is based upon subject matter jurisdiction conferred by

        diversity of citizenship, as established in 28 U.S.C. § 1332.

    2. This matter arises out of an incident which occurred on December 29, 2018 at the Walmart

        Store located at 10260 S. Harlem Avenue, Bridgeview, Illinois. Plaintiff filed a Complaint

        in the Circuit Court of Cook County, Municipal Division, styled CATHERINE GRIFFIN

        V. WALMART INC., a foreign corporation, bearing Case No. 2020 M5 004904. (See

        Exhibit A, Plaintiff’s Complaint at Law).

    3. Defendant first received Plaintiff’s Complaint when it was served with process on

        November 23, 2020. (See Exhibit B, Service of Process).

    4. In response to the Complaint, Defendant filed its Appearance and Jury Demand on

        December 10, 2020. (See Exhibit C, Defendant’s Appearance and Jury Demand).


                                                   1
   Case: 1:21-cv-00075 Document #: 1 Filed: 01/06/21 Page 2 of 3 PageID #:2




                                BASIS FOR DIVERSITY

1. Both at the time of the commencement of the State Court action and at the present time,

   Defendant Walmart Inc. is a Delaware Corporation and its executive headquarters are

   located in Bentonville, Arkansas. (See Exhibit D, Arkansas Secretary of State Business

   Information Search for Walmart Inc.).

2. A corporation has a single principal place of business where its executive headquarters are

   located. Metropolitan Life Ins. Co. v. Estate of Cammon, 929 F.2d 1220, 1223 (7th Cir.

   1991). Therefore, at all pertinent times, Defendant was a citizen of Arkansas and Delaware.

3. Based on medical records provided pre-suit by Plaintiff’s counsel, at all times relevant,

   Plaintiff was and remains a citizen of Illinois. (See Exhibit E, Plaintiff’s Disclosed Medical

   Records).

4. Plaintiff’s Complaint states that damages sought in this matter exceeds $50,000. (See

   Exhibit A).

5. On December 10, 2020, Plaintiff’s counsel stated to Defense counsel via email that Plaintiff

   recently underwent hip replacement surgery. Notably, as a result of his client's surgery,

   counsel for Plaintiff indicated damages will "exceed $75,000." (See Exhibit F, December

   10, 2020 E-mail from Plaintiff’s Counsel).

6. With the first notice that the claimed amount in controversy exceeded $75,000 and that

   Plaintiff is a citizen of Illinois (thereby fulfilling diversity requirements) occurring on or

   about December 10, 2020, this Notice was filed within thirty (30) days of “receipt by the

   defendant[s], through service or otherwise, of a copy of an amended pleading, motion,

   order, or other paper from which it may be first ascertained that the case is one which is or

   has become removable.” 28 U.S.C. § 1446(b)(3).



                                             2
       Case: 1:21-cv-00075 Document #: 1 Filed: 01/06/21 Page 3 of 3 PageID #:3




    7. As required by 28 U.S.C. § 1446(d), the movant will promptly serve upon Plaintiff’s

        counsel, and file with the Circuit Court of Cook County, a true and correct copy of this

        Notice.

    8. By removing this action, Defendant does not waive any defenses available to it.

    9. If any question arises as to the propriety of the removal of this action, the movants requests

        the opportunity to present a brief and oral argument in support of its position that this case

        is removable.

    10. This Notice is signed and in compliance with Rule 11 of the Federal Rules of Civil

        Procedure.

        WHEREFORE, Defendant WALMART INC., prays that this Honorable Court retain

jurisdiction of the matter pursuant to 28 U.S.C. §§ 1332, 1441, and 1446.

Dated: January 6, 2021



                                                              Respectfully submitted,

                                                              O’HAGAN MEYER LLC
                                                              By:
                                                              s/Ariel T. Flood
                                                              One of the Attorneys for Defendant
                                                              Walmart Inc.



James P. Balog, Esq.
Ariel T. Flood, Esq.
O’Hagan Meyer, LLC
One East Wacker Drive, Suite 3400
Chicago, IL 60601
Tel: 312-422-6100 / Fax: 312-422-6110
jbalog@ohaganmeyer.com
aflood@ohaganmeyer.com




                                                  3
